Court of Appeals
of the State of Georgia

                                                     August 06, 2021
                                           ATLANTA,____________________

The Court of Appeals hereby passes the following order:


A22A0033. N’ZI LUXURY AUTO SALES, LLC v. NNEOMA S. IDIKA NDUKWE.
A22A0034. NNEOMA S. IDIKA NDUKWE v. N'ZI LUXURY AUTO SALES, LLC.

        Nneoma S. Idika Ndukwe filed an action for fraud and other claims against N’ZI Luxury
Auto Sales, LLC (“N’ZI”). The trial court entered default judgment in favor of Ndukwe in the
amount of $9,786.23. In Case No. A22A0033, N’ZI filed a direct appeal from that order. In
Case No. A22A0034, Ndukwe filed a cross-appeal from the same order. Ndukwe has moved
to dismiss N’ZI’s appeal. We lack jurisdiction in both cases.
        Appeals in all actions for damages in which the judgment is $10,000.00 or less must be
pursued by discretionary application. See OCGA § 5-6-35 (a) (6); Jennings v. Moss, 235 Ga.
App. 357, 357 (509 SE2d 655) (1998). “[C]ompliance with the discretionary appeals procedure
is jurisdictional.” Fabe v. Floyd, 199 Ga. App. 322, 332 (1) (405 SE2d 265) (1991). N’ZI’s
failure to follow the discretionary appeal procedure deprives us of jurisdiction over Case No.
A22A0033.
        Although no party has moved to dismiss the appeal in Case No. A22A0034, it is
incumbent upon an appellate court to inquire into its own jurisdiction. See State v. Rowe, 308
Ga. 806, 808 (2) (a) (843 SE2d 537) (2020); MSM Poly, LLC v. Textile Rubber & Chem. Co.,
353 Ga. App. 538, 539 (1) (839 SE2d 4) (2020). Because this Court must have jurisdiction over
a valid appeal in order to have jurisdiction over a cross-appeal, we necessarily must dismiss
Ndukwe’s cross-appeal. See Jarrard v. Copeland, 205 Ga. App. 20, 21 (421 SE2d 84) (1992).
        For the foregoing reasons, Ndukwe’s motion to dismiss is GRANTED and both appeals
are hereby DISMISSED.

                                           Court of Appeals of the State of Georgia
                                                                              08/06/2021
                                                    Clerk’s Office, Atlanta,____________________
                                                   I certify that the above is a true extract from
                                           the minutes of the Court of Appeals of Georgia.
                                                    Witness my signature and the seal of said court
                                           hereto affixed the day and year last above written.

                                                 , Clerk.